In re State of Louisiana; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “J” No. 364-515; to the Court of Appeal, Fourth Circuit, No. 93KW-2283.
Granted. Judgment of the court of appeal is vacated and set aside. The state timely filed a motion to reconsider under La. Code Crim.P. art. 881.1. Accordingly, the case is remanded to the court of appeal to consider whether relator’s sentence was constitutionally excessive. See State v. Dorthey, 623 So.2d 1276 (La.1993).
DENNIS, J., not on panel.